 



Exhibit 10.80
SECURED PROMISSORY NOTE (RESTRUCTURING)
     FOR VALUE RECEIVED, IRVINE SENSORS CORPORATION, a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay to ALPHA CAPITAL
ANSTALT, Pradafant 7, 9490 Furstentums, Vaduz, Lichtenstein, Fax:
011-42-32323196, (the “Holder”) or order, without demand, the sum of One Hundred
Fifteen Thousand Dollars ($115,000.00) (“Principal Amount”) on December 30, 2009
(the “Maturity Date”), if not sooner paid.
     The following terms shall apply to this Secured Promissory Note (the
“Note”):
ARTICLE I
PAYMENT
     1.1. Principal Payment. Payments made hereunder shall be made in cash and
all amounts due hereunder shall be payable in full on the Maturity Date,
accelerated or otherwise. This Note shall not accrue any interest.
     1.2. Late Charges. If the entire amount of any required principal, interest
or other payment hereunder is not paid in full within ten (10) days after the
same is due, Borrower shall pay to the Holder a late fee equal to five percent
(5%) of the required payment. Other than the foregoing, this Note shall not
accrue interest.
ARTICLE II
EVENT OF DEFAULT
     The occurrence of any of the following events of default (“Event of
Default”) shall, at the option of the Holder hereof, make all sums of principal
and interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment, or
grace period, all of which hereby are expressly waived, except as set forth
below:
     2.1 Failure to Repay the Note. The Borrower fails to pay any installment of
principal or other sum due under this Note when due.
     2.2 Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for Borrower for a substantial part of Borrower’s property or
business; or such receiver or trustee shall be involuntarily appointed.
     2.3 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of Borrower’s property or other assets
for more than $100,000, and shall remain unpaid, unvacated, unbonded or unstayed
for a period of sixty (60) days.
     2.4 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower.
     2.5 Cross Default. Subject to any applicable grace period or waivers then
in effect, a default in any other instrument evidencing or governing
indebtedness for borrowed money in excess of, in the aggregate, $100,000, of
Borrower now or hereafter outstanding; or any event or condition which gives any
holder or trustee of such indebtedness for borrowed money the right to
accelerate its maturity. The foregoing shall not apply to trade payables
incurred in the ordinary course of business or professional fees. For the
purposes of this Agreement, the failure of the Borrower or its wholly-owned
subsidiary, Optex Systems, Inc. (“Optex”) to pay to Timothy Looney or TWL Group,
L.P. (collectively, “Looney”) any of the indebtedness for borrowed money in
excess of $100,000 shall

1



--------------------------------------------------------------------------------



 



not be deemed to be a cross default unless or until any of the foregoing occur:
(i) Looney accelerates or collects any obligations owed to Looney; (ii) Looney
forecloses on any of Looney’s security interests in any of the assets of the
Borrower; or (iii) Looney gives further written notice to Borrower in accordance
with the terms of any of the loan documents between Looney and the Borrower to
so accelerate, collect or foreclose). No provision of this Note shall be deemed
a waiver of any default by Borrower under any other agreement between the
Borrower and/or a Subsidiary and the Holder.
     2.6 Non-Payment. Except with respect to payments for professional fees or
payments to Looney, a default by the Borrower under any one or more obligations
in an aggregate monetary amount in excess of $1,000,000 (or $2,000,000 with
respect to accounts payable) for more than thirty days after the due date,
unless the Borrower is contesting the validity of such obligation in good faith
and has segregated cash funds equal to not less than one-half of the disputed
amount, or the other party thereto commences litigation or arbitration
proceedings to exercise its rights and remedies under such contract or agreement
as a consequence of such default and such default is not waived or cured within
90 days of the occurrence thereof.
ARTICLE III
SECURITY INTEREST
     3.1 Security Interest/Waiver of Automatic Stay. This Note is secured by a
security interest granted to the Holder pursuant to an Omnibus Security Interest
Acknowledgement executed and delivered by Borrower in favor of Holder, on or
about July 19, 2007 and other agreements referred to therein, as delivered by
Borrower to Holder. Furthermore, this Note shall be deemed to be a New Loan as
defined in the aforesaid Omnibus Security Interest acknowledgement. The Borrower
acknowledges and agrees that should a proceeding under any bankruptcy or
insolvency law be commenced by or against the Borrower, or if any of the
Collateral (as defined in the an Omnibus Security Interest Acknowledgement and
other agreements referred to therein) should become the subject of any
bankruptcy or insolvency proceeding, then the Holder should be entitled to,
among other relief to which the Holder may be entitled under this Note, the an
Omnibus Security Interest Acknowledgement and other agreements referred to
therein and any other agreement to which the Borrower and Holder are parties
(collectively, “Loan Documents”) and/or applicable law, an order from the court
granting immediate relief from the automatic stay pursuant to 11 U.S.C.
Section 362 to permit the Holder to exercise all of its rights and remedies
pursuant to the Loan Documents and/or applicable law. THE BORROWER EXPRESSLY
WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362.
FURTHERMORE, THE BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11
U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE
OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY,
INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO
ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR
APPLICABLE LAW. The Borrower hereby consents to any motion for relief from stay
that may be filed by the Holder in any bankruptcy or insolvency proceeding
initiated by or against the Borrower and, further, agrees not to file any
opposition to any motion for relief from stay filed by the Holder. The Borrower
represents, acknowledges and agrees that this provision is a specific and
material aspect of the Loan Documents, and that the Holder would not agree to
the terms of the Loan Documents if this waiver were not a part of this Note. The
Borrower further represents, acknowledges and agrees that this waiver is
knowingly, intelligently and voluntarily made, that neither the Holder nor any
person acting on behalf of the Holder has made any representations to induce
this waiver, that the Borrower has been represented (or has had the opportunity
to he represented) in the signing of the Loan Documents and in the making of
this waiver by independent legal counsel selected by the Borrower and that the
Borrower has discussed this waiver with counsel.

2



--------------------------------------------------------------------------------



 



ARTICLE IV
MISCELLANEOUS
     4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
     4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable overnight courier service with charges prepaid, or
(iv) transmitted by hand delivery, electronic mail, or facsimile, addressed as
set forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by electronic mail or facsimile, with accurate confirmation
generated by the transmitting facsimile machine, at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be: (i) if to the Borrower, to:
Irvine Sensors Corporation, 3001 Red Hill Avenue, Costa Mesa, CA 92650, Attn:
Chief Financial Officer, telecopier: (714) 444-8773, with a copy by telecopier
only to: Dorsey & Whitney LLP, 38 Technology Drive, Irvine, CA 92618, Attn:
Ellen S. Bancroft, Esq., telecopier: (949) 932-3601, and (ii) if to the Holder,
to: Alpha Capital Anstalt, Pradafant 7, 9490 Furstentums, Vaduz, Lichtenstein,
telecopier: 011-42-32323196, with an additional copy by telecopier only to:
Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, New York 10176,
telecopier: (212) 697-3575.
     4.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
     4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.
     4.5 Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.
     4.6 Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws principles. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the civil or state courts of New York or in the federal courts
located in the State and county of New York. Both parties and the individual
signing this Agreement on behalf of the Borrower agree to submit to the
jurisdiction of such courts. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Note is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or unenforceability of
any other provision of this Note. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Borrower in any other jurisdiction to collect on the Borrower’s
obligations to Holder, to realize on any collateral or any other security for
such obligations, or to enforce a judgment or other decision in favor of the
Holder. This Note shall be deemed an unconditional obligation of Borrower for
the payment of money and, without limitation to any other remedies of Holder,
may be enforced against Borrower by summary proceeding pursuant to New York
Civil Procedure Law and Rules Section 3213 or any similar rule or statute in the
jurisdiction where enforcement is sought. For purposes of such rule or statute,
any other document or agreement to which Holder and Borrower are parties or
which Borrower delivered to Holder, which may be convenient or necessary to

3



--------------------------------------------------------------------------------



 



determine Holder’s rights hereunder or Borrower’s obligations to Holder are
deemed a part of this Note, whether or not such other document or agreement was
delivered together herewith or was executed apart from this Note.
     4.7 Limitation on Interest. All agreements between Borrower and Holder are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to lender for the use or
the forbearance of the indebtedness evidenced hereby exceed the maximum
permissible under applicable law. As used herein, the term “applicable law”
shall mean the law in effect as of the date hereof, provided, however that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date. In this regard, it is expressly agreed that it is the intent
of Borrower and Holder in the execution, delivery and acceptance of the Note to
comply in strict compliance with the laws of the State of New York and any other
applicable state from time to time in effect. If, under or from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
Loan Documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from circumstances whatsoever Lender should
ever receive as interest an amount which would exceed the then highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest. This provision shall control every other provision of all agreements
between Borrower and Holder.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name
by an authorized officer as of the 28th day of November, 2007.

            IRVINE SENSORS CORPORATION
      By:   /S/ JOHN C. CARSON      Print Name:    
John C. Carson      Title:   President & CEO     

            WITNESS:
      /S/                  

[Signature Page to Contingent Secured Promissory Note (Restructuring — Alpha)

5



--------------------------------------------------------------------------------



 



ANNEX 1
Outstanding Obligations Loan Documents

1.   Subscription Agreement among the Borrower, Longview and Alpha (the
“Subscription Agreement”);

2.   The Irvine Sensors Corporation Series 1 Senior Subordinated Secured
Convertible Notes (the “Series 1 Notes”) dated as of December 30, 2005 issued by
the Borrower in favor of Pequot Private Equity Fund III, L.P. and Pequot
Offshore Private Equity Partners III, L.P.(collectively, “Pequot”) as assigned
to Longview and Alpha Capital Anstalt (“Alpha”);

3.   The Irvine Sensors Corporation Series 2 Senior Subordinated Secured
Convertible Note (the “Series 2 Notes”) dated as of December 30, 2005 by the
Borrower in favor of Pequot as assigned to Longview,

4. The September 2007 Amendment of Series 1 Notes among Borrower, Longview and
Alpha;
5. The September 2007 Amendment of Series 2 Note between Borrower and Longview;

6.   The Securities Purchase Agreement dated December 30, 2005 originally
between the Borrower and Pequot, as assigned to Alpha and Longview;

7.   The Assignment of Series 1 and Series 2 Senior Subordinated Secured
Convertible Notes dated December 30, 2005, and the related Addendum thereto;

8.   The Term Loan and Security Agreement among the Borrower, Longview and Alpha
and related Term Notes issued by the Borrower to Longview and Alpha;

9. The Loan Agreement between the Borrower and Longview dated July 19, 2007; and

10.   The Secured Promissory Note dated July 19, 2007 payable to Longview in the
principal amount of $2.1 million.

6



--------------------------------------------------------------------------------



 



(Irvine Sensors Corporation) [a36041a3604100.gif]
November 28, 2007
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
     Re: Restructuring Fee
Ladies and Gentlemen:
The purpose is to set forth Irvine’s agreement to pay certain fees to Alpha
Capital Anstalt (“Alpha”) in connection with Alpha’s assistance in restructure
of its debt obligations over the past year.
Specifically, Alpha has assisted in the original transfer and restructure of the
various Notes with the Pequot Funds in December 2006 and the subsequent
restructure of the transferred notes in September 2007. Additionally, Alpha has
structured and assisted with funding the December 2006 Term Loan Agreement,
July 2007 Secured Note, and November 2007 Debt Restructuring. Lastly, Alpha has
previously worked with Irvine to coordinate certain subordination arrangements
with other Irvine Lenders, as well as worked out waivers of certain obligations
of Irvine under certain of its agreements with its Lenders during the same time
period. Collectively, the services described in this paragraph are the
“Services”.
In consideration for provision of the Services, Irvine agrees to pay Alpha the
sum of One Hundred Fifteen Thousand Dollars ($115,000), which are deemed to be
fully earned as of the date of this letter. Irvine is delivering to Alpha
simultaneously with this letter a fully executed Secured Promissory Note
(Restructuring), in the amount of One Hundred Fifteen Thousand Dollars
($115,000) as consideration for payment of the amounts due hereunder for
Services. Terms of payment are as set forth in the Secured Promissory Note.
Very truly yours,
IRVINE SENSORS CORPORATION

             
By:
/S/ JOHN C. CARSON    
 
      Print Name:   John C. Carson    
 
           
Title:
President & CEO    
 
     

